Notice of Pre-AIA  or AIA  Status

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Applicant’s Attorney Donna K. Mason (Reg. No. 45,962)  August 2, 2021.

AMENDMENTS TO THE CLAIM
LISTING OF THE CLAIM:
Claim 5 has been cancelled.
Claims 1, 3, and 4 have been amended as follow:
1.    (Currently Amended) A document processing system comprising:
a memory that stores a script that describes a plurality of processes performed by a plurality of service processing devices, the plurality of processes including a sending process to send document data to a plurality of different devices, the script including a notice condition for providing a notice and a specific method of providing the notice; and
a processor configured to: 
	send the document data to each of the plurality of different devices according to the script; 
provide the notice by the specific method when a notice event which fulfills the notice condition occurs in a case where the notice condition concerning the notice event is defined in the script, 
wherein the notice condition and the specific method are set for at least one of the 
plurality of processes in the script by a user; and 
wherein when the notice event occurs in a case where the notice condition concerning the notice event is not defined in the script, the processer is further configured to provide a notice based on another notice condition that is not defined in the script.


3.    (Currently Amended) A document processing method comprising: 
storing a script in a memory, the script describing describes a plurality of processes
performed by a plurality of service processing devices, the plurality of processes including a sending process to send document data to a plurality of different devices, the script including a notice condition for providing a notice and a specific method of providing the notice; 
sending the document data to each of the plurality of different devices according to the script; 
providing the notice by the specific method when a notice event which fulfills the 
notice condition occurs in a case where the notice condition concerning the notice event is 
defined in the script,
wherein the notice condition and the specific method are set for at least one of the plurality of processes in the script by a user, and 
wherein when the notice event occurs in a case where the notice condition concerning the notice event is not defined in the script, the processer is further configured to provide a notice based on another notice condition that is not defined in the script.

4. (Currently Amended) A non-transitory computer readable medium storing a program causing a computer to executed a process, the process comprising: 
storing a script in a memory, the script describing describes a plurality of processes performed by a plurality of service processing devices, the plurality of processes including a sending process to send document data to a plurality of different devices, the script including a notice condition for providing a notice and a specific method of providing the notice; 
sending the document data to each of the plurality of different devices according to the script; 
providing the notice by the specific method when a notice event which fulfills the notice condition occurs in a case where the notice condition concerning the notice event is defined in the script, 
wherein the notice condition and the specific method are set for at least one of the plurality of processes in the script by a user, and 
wherein when the notice event occurs in a case where the notice condition concerning the notice event is not defined in the script, the processer is further configured to provide a notice based on another notice condition that is not defined in the script.





ALLOW SUBJECT MATTER
This office action is in response to the amendment filed on January 29, 2021 and was interviewed on August 2, 2021.
Claims 1, 3, 4, and 6 are allowable over the prior art of record.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks on January 29, 2021 and further narrow claims as presented above is patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443